Citation Nr: 1811864	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-30 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a chronic skin disorder, to include of the right second toe, as due to an undiagnosed illness.  

2.  Entitlement to service connection for a chronic disability manifesting as weight loss/weight fluctuations as due to undiagnosed illness.  

3.  Entitlement to service connection for a chronic sore throat disability as due to undiagnosed illness. 

4.  Entitlement to service connection for chronic disability manifesting as right-sided weakness as due to undiagnosed illness. 


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse 


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from August 1984 to August 1988 and in the Army from November 1990 to May 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a skin condition, weight loss, a sore throat, right side weakness, neuropsychological symptoms, and denied the Veteran's petition to reopen his claim for service connection for sleep disturbance.  

In July 2014, the RO granted service connection for unspecified anxiety disorder with secondary unspecified depression disorder (also claimed as neuropsychological symptoms, sleep disturbances, and problems with concentration) with an evaluation of 70 percent disabling effective February 14, 2011.  Furthermore, in the Veteran's July 2014 substantive appeal (via a VA Form 9) the Veteran indicated that he was not pursing his sleep disturbance claim as such had been subsumed by his service connected mental health condition. 

In June 2017, the Veteran and his spouse testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is associated with the record on appeal.


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  The Veteran's claimed chronic skin disorder has been attributed to a known clinical diagnosis of folliculitis, and is not related to, or manifestations of, an undiagnosed illness or other qualifying chronic disability.

3.  Folliculitis was not incurred in service and is not otherwise causally or etiologically related to any disease, injury, or incident in service, to include exposure to environmental hazards in Southwest Asia.

4.  The Veteran's claimed chronic disabilities manifesting as weight loss/weight fluctuations, chronic sore throat disability, and chronic disability manifesting as right-sided weakness do not constitute medically unexplained chronic multi-symptom illnesses, and are not related to, or manifestations of, undiagnosed illnesses or other qualifying, chronic disabilities. 

5.  At no time during the pendency of the claim does the Veteran have a current diagnosis of a chronic disability manifesting as weight loss/weight fluctuations, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

4.  At no time during the pendency of the claim does the Veteran have a current diagnosis of a chronic sore throat disability, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim. 

5.  At no time during the pendency of the claim does the Veteran have a current diagnosis of a chronic disability manifesting as right-sided weakness, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

CONCLUSIONS OF LAW

1.  Folliculitis was not incurred in or aggravated by service, nor is it due to undiagnosed illness as a result of service in the Southwest Asia Theater during the Persian Gulf War.  38 U.S.C. §§ 1101, 1110, 1112, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2017).

2.  Chronic disability manifesting as weight loss/weight fluctuations, chronic sore throat, or chronic disability manifesting as right-sided weakness are not shown to be due to undiagnosed illness as a result of service in the Southwest Asia Theater during the Persian Gulf War.  38 U.S.C. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017).

3.  The criteria for service connection for a weight loss/weight fluctuations disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for service connection for a chronic sore throat disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

5.  The criteria for service connection for a right-sided weakness disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board has reviewed all of the evidence in the Veteran's claims file, including his service treatment records (STRs), post-service treatment records, VA examination reports, and statements submitted in support of his claims.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's service connection claims.

I.  Service connection claims 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service or when evidence establishes a disease diagnosed after discharge was incurred in service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Certain chronic disabilities are presumed to have been incurred in service if (a) manifest to compensable degree within one year of discharge from service; (b) there is evidence of the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and present manifestations of the same chronic disease; or (c) when a chronic disease is not present during service, evidence of continuity of symptomatology.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities, to include the Veteran's diagnosed folliculitis, which might be considered chronic from a medical standpoint.  See Walker, 708 F.3d at 1331.  Therefore, presumptive service connection, to include based on continuity of symptomatology, is inapplicable in the Veteran's claim for service connection for a chronic skin disorder.

Service connection may also be granted for a disability due to a qualifying chronic disability of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War provided that such disability became manifest during either active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not later than December 31, 2021, and by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117; 38 C.F.R. § 3.317 (a)(1).

In the instant case, the record reflects that the Veteran had service in Southwest Asia in 1990 and 1991, during the Persian Gulf War and, therefore, such laws and regulations are applicable to his claims.

A chronic qualifying disability means a chronic disability resulting from an (A) undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) IBS; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117 (d) warrants a presumption of service connection.  38 C.F.R. § 3.317 (a)(2)(i).

For the purposes of this section the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317 (a)(4).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to: (1) fatigue, (2) unexplained rashes or other dermatological signs or symptoms, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs and symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders.  38 C.F.R. § 3.317 (b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.R.F. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

A.  Skin disorder 

The Veteran contends that he suffers from an undiagnosed illness manifested by skin lesions due to his service in Southwest Asia.  As will be explained herein, the Veteran's claimed symptoms have been attributed to a known clinical diagnosis, specifically folliculitis, and these symptoms have not been attributed to a medically unexplained chronic multisymptom illness.  Accordingly, the provisions of 38 C.F.R. § 3.317 pertaining to undiagnosed illness do not apply.  However, the Board will consider the Veteran's claim under all provisions pertaining to service connection.  See 38 C.F.R. § 3.303.

The pertinent evidence of record includes the Veteran's service treatment records, post-service treatment records, VA examinations conducted in May 2014, June 2014, and March 2016, and lay statements.  

The Veteran's service treatment records are silent for any complaints, treatment or diagnosis of chronic skin conditions.  A transient skin rash of his forearm was noted and treated.  Post-service treatment records reflect the Veteran's complaints of skin lesions and rashes, however there are no definitive diagnoses.  A private treatment note reflects a diagnosis of neuro dermatitis and the examiner opined that the Veteran's condition may or may not be related to the residuals of his service. 

In the May 2014 VA Skin Diseases disability benefits questionnaire (DBQ) report, the examiner noted that the Veteran suffered from pruritus, irritant dermatitis, and folliculitis.  Upon physical examination, the examiner noted a dermatological condition, non-specific etiology.  The examiner found that it was "less likely as not...based on present objective evidence, able to correlate the Veteran's skin condition during service, which has been shown to be intermittent, with present non-specific, generalized dermatological condition."  The examiner further noted that "insufficient medical objective documentation presently exists within the Veteran's claims file to show the current skin disorder either began during military service or was caused by/the result of exposure to environmental hazards during military service."

In June 2014 the examiner provided the opinion that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner provided the rationale that based on review of the Veteran's records he suffered from pruritus and that such is a "common symptom that occurs in a wide variety of clinical settings, such as dermatologic disorders, neuropathic disorders, systemic or psychiatric disease. "

In a March 2016 VA DBQ report, the examiner noted that the Veteran had folliculitis.  Upon examination, the examiner noted excoriated eschars without pustules or punctuate lesions over the face and extremities.  The lesions are well self-excoriated and were suspected as self-induced.  The examiner opined that the Veteran's condition was not caused by or the result of service or service connected conditions, or permanently aggravated by service or service connected conditions.  The examiner further noted that the Veteran's record showed multiple possible diagnoses to include folliculitis and neurodermatitis which resolved.  The examiner noted that in 2014 the condition reappeared as folliculitis, which would not be caused by service to include in the Gulf.  Furthermore, the examiner noted that the current examination did not show a specific skin or follicle issue but noted evidence of excoriated skin that would be self-induced and healing eschars.  The examiner noted no diagnoses without pathophysiology or etiology, no conditions related to known or unknown Gulf War exposures and no undiagnosed illness to include "Gulf War Syndrome."  No undiagnosed illness, no diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology, no diagnosable chronic multi-symptom illness with a partially explained etiology, no new disease with a clear and specific etiology and diagnosis. 

During the June 2016 hearing, the Veteran testified that he first noticed skin lesions after he returned from the Gulf.  He stated that they would come and go, but that they had been fairly constant since approximately 2008.  He noted that the lesions were on his legs, arms, and chest and that he had scars from previous lesions.  The Veteran's wife testified that he had the lesions within three or four months of returning from the Gulf. 

After a thorough review of the record, the Board finds that the Veteran has a current diagnosis of folliculitis.  With respect to the contention that the Veteran's skin condition is a manifestation of Gulf War illness, under 38 C.F.R. § 3.317 (b)(2), such symptom is identified as being a sign or symptom that may be a manifestation of an undiagnosed illness or medically unexplained chronic multisymptom illness.  It is also acknowledged that the Persian Gulf provisions of 38 U.S.C. § 1117 were amended, effective March 1, 2002, to enable service connection to be awarded for medically unexplained chronic multisymptom illness, which is defined by a cluster of signs and symptoms, as well as for any diagnosed illness that the VA Secretary determines by regulation warrants a presumption of service connection. 

The presumption under 38 C.F.R. § 3.317 only operates where the evidence demonstrates an undiagnosed illness, i.e., one that is not attributed to any known clinical diagnoses.  As previously noted, here the probative evidence of record indicates that the Veteran's skin lesions are manifestations of his folliculitis.  Therefore, such manifestation has been attributed to a known clinical diagnosis, precluding entitlement to service connection for a separate disorder on a presumptive basis under 38 C.F.R. § 3.317. 

The Board has also considered the Veteran's claim under direct service connection.  Accordingly, the Board notes that the Veteran's service treatment records are silent for any complaints, treatment or diagnosis of a chronic skin condition.  However, the Board also notes that the Veteran underwent treatment for a transient skin condition during service.  Therefore, the Board finds that in the light most favorable to the Veteran, the in-service element for direct service connection has been met.  Therefore, the question remaining is whether the Veteran's skin condition was related to his service.  

The Board finds that the May 2014, June 2014, and March 2016 opinions, which were provided after the VA examiners, reviewed the claims file, examined the Veteran, and performed appropriate testing, are highly probative as they reflect consideration of all relevant facts and the examiners provided detailed rationales for the conclusions reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Importantly, there is no medical opinion of record to the contrary. 

To the extent the Veteran believes his skin condition or folliculitis is related to his military service, as a lay person, he has not shown that he has specialized training sufficient to render such a diagnosis or opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Accordingly, his opinion as to the etiology of his condition is not competent medical evidence.  Thus, the Board finds the opinions of the VA examiners to be significantly more probative than the Veteran's lay assertions. 

The Board finds that the Veteran's skin disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service.  Based on the foregoing, service connection for such disorder is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, supra.

B.  Weight loss/fluctuations, sore throat, and right sided weakness

The Veteran contends that his weight loss/fluctuations, sore throat and right sided weakness are related to his military service, to include his service in Southwest Asia, specifically his exposure to sand storms, raw crude oil, smoke from oil fires, and burn pits.  Furthermore, he contends that his weight fluctuation may be related to his service connected irritable bowel syndrome (IBS) or fibromyalgia.  See June 2016 Hearing Transcript and July 2014 VA Form 9.

The Board notes that the Veteran has undergone several VA examinations throughout his appeal.  In November 1992, the Veteran underwent a VA joints examination, where the Veteran reported right shoulder, upper back, and right wrist pain.  Range of motion testing was full range for the Veteran's wrist and mildly restricted for his right shoulder.  Sensation and motor function were intact and the Veteran exhibited some mild tenderness to palpation.  The examiner noted slightly restricted forward flexion but also found that the Veteran had good cervical range of  motion without any discomfort.  The Veteran reported no numbness.  The examiner diagnosed the Veteran with chronic posterior right shoulder pain with mild impingement and mild decrease in motion felt to be secondary to deconditioning, and mild right wrist flexor tenosynovitis.  In December 1992 the Veteran underwent a miscellaneous neurological disorders examination.  The Veteran reported right shoulder pain after putting up tents in Saudi Arabia.  The Veteran noted that the pain was constant and moderate to severe and that it occasionally radiated down into his arm.  Again, the Veteran did not note any numbness.  The Veteran did note left knee pain and migraines.  The examiner reported a normal physical examination to include his ears, nose and throat.  The examiner noted that the Veteran was somewhat overweight with a weight of 217 lbs.  Furthermore, the examiner noted that the Veteran had full range of motion of his shoulder although he did note some tenderness to pressure and paresthesia in his fourth and fifth fingers.  The examiner opined that the Veteran had myofascial syndrome with trigger points.  Furthermore, he stated "there is a suggestion of subjective neuropathy involving the right arm and hand." 

In October 2004 the Veteran underwent a VA General Medical Examination, specifically for his claims of a concentration problem, sleep disturbance, chronic fatigue and a gastrointestinal problem as secondary to or related to his serve in Saudi Arabia.  The Veteran noted that he was not acutely around any burning oil fires or other chemicals, rather he alleged that his claims were due to a "nerve gas pill" that he took while stationed overseas.  Upon examination, the examiner noted that the Veteran's throat was normal and that he weighed approximately 234 lbs.  The Veteran stated that his weight had been as high as 250, but that he did not get very much exercise.  The examiner stated that there was no indication that the Veteran had Gulf War Syndrome. 

In March 2016 the Veteran underwent a Gulf War General Medical Examination.  The Veteran reported that he had a chronic sore throat since 2009, and that a private  ENT took a look but provided no diagnosis.  He reported a right shoulder injury and irritable bowel syndrome but that he received no current treatment.  The Veteran also reported a history of renal stones, urinary tract infections, bilateral shin splints, headaches, and toilet paper hematochezia.  The Veteran reported that he was not on a special diet for weight control.  The examiner found no diagnosed illnesses for which no etiology was established.  The examiner further found no diagnosed conditions with or without pathophysiology or etiology, no conditions related to known or unknown Gulf War exposures, no undiagnosed illness to include "Gulf War Syndrome," no undiagnosed illness, no diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology, no diagnosable chronic mutli-symptom illness with a partially explained etiology, no new disease with a clear and specific etiology and diagnosis.   

As part of the March 2016 Gulf War Medical Examination, the Veteran underwent a Sinusitis, Rhinitis, and Other Conditions of the Nose, Throat, Larynx and Pharynx DBQ.  The Veteran reported a chronic sore throat since 2009, and that a private ENT took a look but made no diagnosis.  He stated that he had episodic non-specific upper pharynx irritation from unclear etiology without upper airway issues.  The examiner found that the Veteran did not have nor ever had a diagnosed sinus, nose, throat, larynx, or pharynx condition.  The examiner stated that there were no objective findings to support a diagnosis of his claimed condition.  The examiner opined that the Veteran's claimed condition was not caused by or the result of service or service connected conditions.  The examiner provided the rationale that the examination was normal, and that the Veteran had a history of GERD and that reflux esophagitis as an intermittent issue could not be excluded.  The examiner found that based on the available data and the current exam, that the Veteran's claim for chronic sore throat to include as caused by the Gulf could not be made.  Further, the examiner again stated that no diagnosed conditions with/without pathophysiology or etiology were found, no conditions related to known or unknown Gulf War exposure were found, no undiagnosed illness to include "Gulf War Syndrome" was found, no undiagnosed illness, no diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology, no diagnosable chronic multi-symptom illness with a partially explained etiology, no new disease with a clear and specific etiology and diagnosis were found. 

As part of the March 2016 Gulf War Medical Examination, the Veteran also underwent a Peripheral Nerves Conditions (not including Diabetic Sensory-Motor Peripheral Neuropathy) DBQ.  The Veteran reported chronic right-sided weakness and that he received treatment for myoclonus.  He denied stroke, meningitis, Guillian-Barre, brown-sequard syndrome, or other pathology.  Upon examination, the Veteran's muscle strength, reflex, and sensory examinations were normal.  The Veteran had no muscle atrophy, no trophic changes and his gait was normal.  The Veteran's nerves were all normal.  The examiner found no evidence of claimed hemiparesis/hemiplegia and noted that that the Veteran did not have a peripheral nerve condition or peripheral neuropathy.  The examiner found that there were no objective findings to support a diagnosis of chronic right-sided weakness.  That the Veteran's claimed condition was not caused by or the result of service or service connected conditions.  That the Veteran's claimed condition was not permanently aggravated by service or service connection conditions.  The examiner provided the rationale that there was no evidence for the claimed hemiparesis/hemiplegia on examination or by records.  

As part of the March 2016 Gulf War Medical Examination, the Veteran also underwent a Non-degenerative Arthritis (including inflammatory, autoimmune, crystalline and infectious arthritis) and dysbaric osteonecrosis DBQ.  The Veteran reported chronic weight fluctuations.  The examiner found no diagnosis or objective evidence to support a diagnosis related to the Veteran's claimed chronic weight fluctuations.  He further noted that the Veteran was essentially sedentary and on no specific diet or routine exercise.  The examiner stated that the Veteran's claimed condition was not caused by or the result of service or service connected conditions, that the claimed condition was not permanently aggravated by service or service connected conditions.  The examiner provided the rationale that the Veteran's records show that he was able to lose weight from 2004 to 2010 and that the Veteran had a constant weight gain since 2010, but that there was no evidence of weight loss or gain due to service, only sedentary lifestyle.  The examiner found no diagnosis, but excess calorie intact and minimal exercise.  The examiner noted no endocrine or rheumatological disorders.  The examiner again found no diagnosed conditions without pathophysiology or etiology, no conditions related to known or unknown Gulf War exposures, no undiagnosed illness to include "Gulf War Syndrome," no undiagnosed illness, no diagnosable but medically unexplained chronic multi-symptom illness or unknown etiology, no diagnosed chronic mutli-symptom illness with a partially explained etiology, no new disease with a clear and specific etiology and diagnosis. 

As an initial matter, the Board finds that the Veteran's weight fluctuation, sore throat and right sided weakness do not represent medically unexplained chronic multi-symptom illness or illnesses, even taking into account his complaints of pain and weakness.  In fact, such diagnoses have been explicitly ruled out by the competent medical evidence.  In this regard, medically unexplained chronic multi-symptom illnesses are specific clinical conditions that have defined criteria which must be met in order to support a diagnosis, and the March 2016 VA examiner found that the criteria for said diagnoses were not met. 

The Board has reviewed the Veteran's lay statements in support of the claim, including his testimony at the June 2017 hearing.  However, they have not reported the Veteran being diagnosed with a medically unexplained chronic multi-symptom illness at any point during the appeal.  Simply having symptoms of pain, weight fluctuation, and weakness, as credibly reported by the Veteran, does not comport to a diagnosis of a medically unexplained chronic multi-symptom illness, as these conditions have a specifically defined set of clinical criteria which must be met.  

As to whether the Veteran's weight fluctuation, sore throat and right sided weakness can be attributed to known clinical diagnoses, the Board finds the probative evidence of record is against such a finding.  Indeed, the element of service connection at issue in this case is the presence of a current disability.  In this regard, the Veteran has not reported that he was ever diagnosed with a weight fluctuation, sore throat or a right sided weakness disorder.  More telling, however, is the lack of any diagnosed disorders in these areas in the available medical records.  In fact, all of the VA examiners have failed to identify any clinical diagnosis of weight fluctuation, sore throat or right sided weakness (other than service connected right shoulder strain).  Moreover, the VA Gulf War General Medical Examination conducted in March 2016, included physical examinations which focused on the Veteran's particular claims and allegations, and the examiner determined that there was no current pathology to render a diagnosis as to the claimed weight fluctuation, sore throat or right sided weakness.  Furthermore, he determined that the Veteran's reported symptoms related to his weight fluctuation, sore throat and right sided weakness cannot be attributed to clinical diagnoses.  Similarly, the November and December 1992 and the October 2004 examiners, while not specifically looking for the Veteran's claimed weight fluctuations, sore throat or right sided weakness, found no pathology to render diagnoses for the claimed disorders. 

In the instant case, the probative evidence of record fails to demonstrate a current diagnosis of weight fluctuation, sore throat, or right sided weakness disorder at any time during the appeal period.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  While the Board has also considered the United States Court of Appeals for Veterans Claims' (Court's) holding in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), there is also no probative evidence of recent diagnoses of any of these disorders prior to the Veteran's claim. 

In this regard, the Board notes that the Veteran is competent to report his own symptoms or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (the Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

However, the matter of a medical diagnosis for a disability not capable of lay observation is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Specifically, the diagnosis of a weight fluctuation, sore throat, or right sided weakness disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In the instant case, there is no suggestion that the Veteran has developed an expertise in the diagnosis of such disabilities.  Therefore, as the Veteran does not have the appropriate medical training and expertise to competently diagnose a weight fluctuation, sore throat, or right sided weakness disorder, the lay assertions in this regard have no probative value.  Jandreau, supra at 1377 n.4 ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

Ultimately, the Board finds the November and December 1992, October 2004 and March 2016 VA examiners' opinions to be more probative than the Veteran's assertions as to the presence of such disabilities.  Indeed, while cognizant of the Court's holding in Brokowski v. Shinseki, 23 Vet. App. 79 (2009), the record indicates no evidence of a current or previous weight fluctuation, sore throat, or right sided weakness disorder or symptoms of such, other than the Veteran's right shoulder symptomatology, which has already been service-connected as a right shoulder sprain.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C. §§ 1110, 1131.  Thus, where, as here, the probative evidence indicates that the Veteran does not have a current diagnosis of a weight fluctuation, sore throat or right sided weakness disorder, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  If the Veteran is subsequently diagnosed with a weight loss/fluctuations, sore throat or right sided weakness disorder, he is encouraged to file a claim to reopen his application for service connection with the RO.  

Furthermore, even assuming that the Veteran did have such diagnoses, the March 2016 examiner found that the Veteran's claimed conditions were not caused by, related to, or aggravated by his service.  Furthermore, the Board notes that while the Veteran has alleged that his claimed conditions are secondary to his service connected fibromyalgia, IBS, or right shoulder strain, the March 2016 examiner also stated that the Veteran's claimed conditions were not caused by or aggravated by his service connected conditions.  Therefore, the Board finds that even in the light most favorable to the Veteran, direct and secondary service connection are not warranted. 

In reaching these decisions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for folliculitis is denied.

Service connection for a chronic disability manifesting as weight loss/weight fluctuations is denied. 

Service connection for a chronic sore throat disability is denied. 

Service connection for a chronic disability manifesting as right-sided weakness is denied. 




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


